Citation Nr: 1134409	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  06-14 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to an initial compensable rating for Reiter's syndrome.

2.  Entitlement to a separate evaluation for a skin disorder associated with Reiter's syndrome.  

3.  Entitlement to a separate evaluation for an eye disorder associated with Reiter's syndrome.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from June 1974 to April 1976.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran now resides in Georgia, so the matter is now handled by the RO in Atlanta, Georgia.   

The Veteran requested a hearing before the Board.  The requested hearing was conducted in February 2009 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In recent statements to the Board, the Veteran has claimed that his Reiter's syndrome has aggravated his Crohn's disease and gastrointestinal tract.  This matter is referred to the RO for additional action.

In July 2009, the Board remanded this claim for additional development.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

As noted above, this claim was remanded in July 2009 to afford examinations of the numerous symptoms that the Veteran attributes to his service-connected Reiter's syndrome.  These include problems that affect numerous body parts, including his skin, eyes, muscles, bones, joints, and organs.  Unfortunately, the examiners failed to provide information critical to the evaluation of symptoms associated with the Veteran's Reiter's syndrome.  As a result, additional development is required, and the Veteran's appeal will again be delayed through no fault of his.  

The Veteran was afforded a VA visual eye examination in August 2010.  The examiner diagnosed the Veteran with blepharitis.  However, the examiner provided a contradictory opinion, opining that it is possible that an inflammatory condition could exacerbate the condition, but also indicating that it is not at least as likely as not related to the Reiter's syndrome.  No explanation or basis for this opinion was provided.  An addendum opinion is necessary to clarify these statements.  If the examiner is unable to provide medical rationale for his or her opinion, then the Veteran should be provided with another eye examination by an ophthalmologist who has experience with diseases of the eye.  

The Veteran was afforded a VA skin examination in August 2010.  The Veteran was diagnosed with psoriasis; however, no medical opinion was provided as to the etiology of this disease.  A remand is necessary to determine if the psoriasis is proximately due to or aggravated by the Reiter's syndrome.  If the examiner is unable to provide medical rationale for his or her opinion, then the Veteran should be provided with another skin examination by a dermatologist who has experience with diseases of the skin.  

The Veteran was afforded a VA joints examination in August 2010.  He had pain during ranges of motion of the bilateral hips, bilateral knees, bilateral ankles, bilateral shoulders, bilateral elbow/forearms, and bilateral wrists.  No opinion was provided as to the etiology of the Veteran's painful joints.  Additionally, the examiner noted that x-rays demonstrated degenerative disc disease of the cervical spine and lumbar spine, however, no range of motion measurements were given.  A remand is necessary to obtain a new examination of the Veteran to obtain range of motion measurements of the cervical spine, the lumbar spine, and each joint affected by Reiter's syndrome, and an opinion as to the etiology of each painful joint.

Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Board finds a remand is necessary to obtain addendum medical opinions and provide the Veteran with a new VA examination for his cervical and lumbar spine.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain an addendum opinion to the August 2010 VA eye examination.  If the examiner determines it is required, afford the Veteran a new VA examination f by an ophthalmologist who has experience with diseases of the eye.

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently diagnosed eye disability or disorder is proximately due to or aggravated by his service-connected Reiter's syndrome.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.  

2.  Obtain an addendum opinion to the August 2010 VA skin examination.  If the examiner determines it is required, afford the Veteran a new VA examination by a dermatologist who has experience with diseases of the skin.

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently diagnosed skin disorder is proximately due to or aggravated by his service-connected Reiter's syndrome.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Afford the Veteran a new VA examination for a joint disorder.  The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's painful range of motion of the (a) bilateral hips, (b) bilateral knees, (c) bilateral ankles, (d) bilateral shoulders, (e)  bilateral elbow/forearms, and (f) bilateral wrists, or any other joint that displays painful motion, are proximately due to or aggravated by his service-connected Reiter's syndrome.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  Afford the Veteran a VA examination for his cervical spine and lumbar spine. 

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including range of motion measurements.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that:

a)  the Veteran's cervical spine disorder is proximately due to or aggravated by his service-connected Reiter's syndrome; and,

b) that the Veteran's lumbar spine disorder is proximately due to or aggravated by his service-connected Reiters' syndrome.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

